Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 CEO Update October 14, 2009: I am thrilled to have the opportunity to address you and share my excitement about the pending combination of ACS and Xerox. It is an exciting development for both of our companies, as this transaction will immediately create an enterprise with revenues of $22 billion, $10 billion of which will be from our combined services business. Throughout ACS’ history, we have made many strategic acquisitions, and we fully understand the value of combining two strong businesses that complement each other. I actually came to ACS when the company I co-founded with my brother was acquired in 1996.
